Title: From Thomas Jefferson to Macall Medford, 4 February 1808
From: Jefferson, Thomas
To: Medford, Macall


                  
                     Washington Feb. 4. 1808.
                  
                  Th: Jefferson presents his compliments to mr Macall Medford, and his thanks for the intelligence he was so kind as to communicate to him from on board the Powhatan. it was the first he recieved on that subject. he should certainly be very happy to recieve mr Medford at Washington should his own business bring him here, but could not propose to him to take that trouble on any other account, the present suspended state of intercourse with Great Britain rendering their proceedings less interesting to us until there shall be a change. he takes this occasion of thanking mr Medford for a pamphlet recieved from him containing much information on the commercial interests of Britain & the US. as well as for another he had recieved some time before. he salutes mr Medford with respect.
               